Citation Nr: 0630682	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected psychiatric disorder from December 
12, 2001, to February 23, 2006, and in excess of 30 percent 
from February 24, 2006.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which, among other things, granted service 
connection for a mood disorder with an initial 10 percent 
disability evaluation effective December 12, 2001, and denied 
a TDIU. 

In June 2004 and March 2005, the Board remanded this case for 
additional evidentiary development.  Pursuant to a VA 
examination directed by the Board remand, the RO granted a 30 
percent rating for service-connected mood disorder effective 
February 24, 2006.  

Upon the case being returned to the Board for final appellate 
review, an August 2006 letter was sent to the veteran in 
order to clarify his choice of representative (given the fact 
that the veteran's then-representative, Richard A. LaPointe, 
Attorney-at-Law, had retired).  The veteran responded that he 
wished to represent himself.  


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder has 
manifested with depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment, from December 12, 2001; however, it 
has not been productive of sustained flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of memory, or impaired abstract 
thinking.  

2.  The veteran has two service-connected disabilities, with 
30 percent ratings respectively and a combined evaluation of 
50 percent, which do not cause him to be unemployable.  


CONCLUSIONS OF LAW

1.  The criteria have been met for entitlement to a 30 
percent initial rating for service-connected psychiatric 
disorder from December 12, 2001, but not for an initial 
rating in excess of 30 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2006).  

2.  The criteria for entitlement to a TDIU due to service-
connected disabiities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
August 2004 letter.
  
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

In this case, the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered herein.  Particularly, an August 2004 
letter told the veteran that the evidence must show that the 
service-connected disability had gotten worse, and that he 
should submit medical evidence or other evidence to show he 
had more severe persistent and/or recurrent symptoms.  Also, 
the regulation illustrating the requirements for a TDIU was 
provided.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding the downstream element 
of effective dates, the RO issued an effective date, and to 
the extent that the veteran required this notice in order for 
a proper adjudication of his claims, the Board finds that it 
meets the requirements in Dingess.  Regardless, the matter of 
an effective date is moot for a claim for a TDIU because it 
is denied below, and the veteran will have an opportunity to 
contest an effective date for the grant of an initial 30 
percent rating for a service-connected psychiatric disorder 
when the RO effectuates this current decision in a subsequent 
rating decision.  Thus, the veteran is not prejudiced by 
current consideration of these claims.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  


The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be typically provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received substantively sufficient curative 
notice after the rating decision on appeal, particularly 
pursuant to a June 2004 Board remand.  Also, the RO issued 
several supplemental statements of the case after this 
letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the August 
2004 letter fulfilled the principle underlying the fourth 
element when it instructed as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examination reports from 
May 2002, November 2004, and February 2006.  Also, the RO 
obtained records and decisions from the Social Security 
Administration (SSA), and private records from Western 
Montana Mental Health Center (WMMHC) detailed below.  
Additionally, the record contains VA outpatient treatment 
records.  In March 2006, the veteran asserted that he had 
nothing else to submit, and asked that his case be 
adjudicated immediately.   

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 (mood 
disorder, not otherwise specified) a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversations), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, and neuropsychiatric, will be considered as one 
disability.

Also, 38 C.F.R. § 4.16(b) states that rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.

Analysis

	Initial rating mood disorder

A complete review of the record, see 38 U.S.C.A. § 7104(a), 
shows that the veteran is entitled to an initial 30 percent 
rating from December 12, 2001, but is not entitled to an 
initial rating in excess of 30 percent therefrom.  

An August 1999 initial clinical assessment from WMMHC noted 
the veteran's complaints of being very depressed, difficulty 
concentrating, and longstanding sleep problems.  A mental 
status exam showed stoic facial expressions and stiff eye 
movements.  The veteran had no disorders in thought content, 
no suicidal or self harm threats, and no homicidal threats.  
No unusual disorders in perception were detected, and the 
veteran reported no panic attacks.  His affect was flat and 
detached, and he had mildly impaired impulse control.  

The case formulation noted that further consultation needed 
to be done with a doctor who was managing the physical 
illnesses to assess the physiological impact such conditions 
may medically have had on the veteran's emotional health.  
The diagnosis was Axis I, major depressive disorder severe 
without psychotic features, alcohol abuse, rule out alcohol 
dependence, amphetamine dependence sustained, full remission; 
Axis III, Lyme disease and complications related to Lymes 
disease, old military injury to legs; and Axis V, Global 
Assessment of Functioning (GAF) of 40.  

An October 2000 First Health Services of Montana application 
for what appears to be healthcare eligibility indicates that 
a GAF of 58-60 as indicated by Sheila L. Bell, MSW, RN.  It 
also stated that when the veteran did not have medication he 
felt depressed, panicked, and felt violent like he would hurt 
someone.  

A January 2000 VA treatment note indicated that the veteran 
had chronic depression.  In July 2000, he had a GAF of 55, 
and his depression appeared to be stable and better.  

A January 2001 VA treatment note contained the veteran's 
statement that his depression tended to wax and wane, and at 
times was fairly severe so he was not too enthused about 
considering coming off of any medications.  An April 2001 
psychiatry outpatient note indicated that the veteran 
remained on Wellbutrin and Depakote.  Objective findings 
included that the veteran had had a fair range and flattened 
mood; a questionable GAF of 58 was noted.  An addendum from 
the Chief of Psychiatry service noted that it had not 
appeared that there were symptoms of major depression.  
Rather, the veteran had engaged in motorcycling, gambling, 
and relationships as he desired.  The veteran had no 
psychosis. 

An ensuing letter to Jan McAvoy of Western Montana Mental 
Health, from the VA Chief of Psychiatry, noted that no 
symptoms of mania, psychosis, or major depression were 
clinically noted.  The working VA diagnosis was dysthymia, 
residual effects of past history of amphetamine abuse as most 
comprehensive consideration, personality disorder with 
histrionic, anti-social and schizotypal traits, and a 
difficult to estimate GAF 58-60 range.  It was noted that the 
veteran had a flattened affect at times, reports of history 
of suicidal thoughts in past, suspiciousness towards others, 
occasional anxiety attacks, few friends, estranged from 
family of origin, and no goals or direction in his life.  

A January 2002 VA psychiatry VA outpatient note contained the 
veteran's complaint of vivid dreams over the last two months.  
A mental status exam found that his mood was euthymic, affect 
stable, goal directed and coherent thought process, not 
pressured, no loose associations, denied suicidal/homicidal 
ideations, and rational judgment.  The impression was 
dysthymia versus generalized anxiety disorder, history of 
severe drug abuse and secondary consequences, and GAF of 50.  

A January 2002 report from Kathy Westerly, LCPC, noted that 
the veteran experienced a depressed mood, decreased energy, 
lack of interest in pleasurable activities, feelings of 
hopelessness at times, sleep disturbances, and vivid and 
violent nightmares.  The veteran had difficulties in 
maintaining social relationships, and engaged in impulsive 
risk-taking behaviors at times.  

A March 2002 psychiatric follow-up at WMMHC noted that the 
veteran seemed to be doing quite reasonably, and assigned a 
GAF of 60.  The veteran's prescriptions, including Klonopin 
were continued.  

At a May 2002 VA examination, the veteran's grooming and 
hygiene were adequate, and he was alert and oriented.  The 
veteran indicated that he had lots of friends and a 
girlfriend, and that for fun he rode motorcycles.  The 
examiner noted that the veteran denied much in the way of 
vegetative symptoms of depression-his appetite had been 
good, he had sleep problems that were secondary to pain, he 
appeared to have good energy, and he was motivated to engage 
in activities.  The mental status examination was 
unremarkable according to the examiner:  The veteran 
maintained good eye contact and his voice was normal in tone 
and pace.  Affect was full ranging and appropriate and 
underlying mood appeared to be fairly calm and composed.  
There was no impairment of concentration or attention span.  
The veteran's thinking was logical and goal oriented, and 
there was no indication of a thought disorder.  The diagnosis 
was Axis I, mood disorder, not otherwise specified, which 
appeared to be secondary to the veteran's physical problems 
related to his leg, and Axis V, GAF of 65 to 70.  

In May 2002, T. John Finsaas, M.D, noted that the veteran 
appeared to be fairly cheerful and pleasant.  The veteran 
reported that his mood had generally stayed quite level with 
only an occasional slip for an hour or two.  The veteran was 
somewhat rambling and digressive, but not really in a 
thought-disordered sense.  The assigned GAF score was 61.  

A January 2003 psychiatric follow-up at WMMHC indicated a GAF 
of 61.  The veteran reported that he was doing well again 
being back on Effexor.  

An August 2003 letter from Kathy Westerly, LCPC, related that 
the veteran had asked her to review the rating decision on 
appeal.  She noted that the veteran attended motorcycle 
meetings just once a month, and outside of his relationships 
with his girlfriend and her children, the latter meeting and 
weekly appointments were his only social contact.  His 
relationships were frequently conflicted.  The letter also 
opined that a GAF of 55-60 reflected moderate, as opposed to 
mild, difficulty with in social and occupational functioning.  
According to the letter, the veteran had depressed mood and 
affect, social withdrawal, isolation from others, poor 
hygiene, increased sleep, feelings of hopelessness, and 
traits of paranoia.  

A January 2004 noted from Dr. Finsaas at WMMHC noted a GAF of 
60, and that the veteran lacked actual psychosis though he 
had been a little tangential.  

In April 2004, Dr. Finsaas assigned a GAF of 64, and noted 
that the veteran was calm, soft spoken, and well-groomed and 
clean.  In July 2004, the veteran had no psychotic symptoms, 
mood was good, he was stable, and had a GAF of 65.  

A September 2004 clinical intake from WMMHC contained the 
veteran's report of significant sadness, felt like crying, 
slept most of the day, was more irritable than usual, and 
could not concentrate.  A mental status exam showed that the 
veteran had clean hygiene, and was appropriately groomed.  He 
was oriented to time, place, person, and circumstance.  The 
veteran described that two weeks earlier he thought he had 
experienced a LSD flashback.  The diagnosis was Axis I, major 
depressive disorder, recurrent, severe, without psychotic 
features, and Axis V, 49.  

In October 2004, Dr. Finsaas gave a GAF of 63.  

An October 2004 VA treatment record noted that the veteran 
reported the he had had what felt like a flashback to when he 
was using LSD, and without any similar recent episodes.  The 
veteran felt that his depression and nerves were about the 
same. 

The veteran underwent a November 2004 VA examination.  The 
examiner noted that his grooming and hygiene were 
satisfactory.  He had no cognitive difficulties, and was 
alert and oriented.  The veteran endorsed a number of 
symptoms suggestive of depression, and he noted that his mood 
was depressed more days than not.  He slept poorly due to 
nightmares.  The veteran had some difficulty identifying 
pleasurable activities, and he denied being suicidal.  A 
mental status examination reveled that the veteran had a 
subdued affect, and his underlying mood was dysphoric.  He 
had no impairment of concentration, or attention span.  The 
veteran's memory was functionally intact.  His thought order 
was logical and goal oriented.  The diagnosis was Axis I, 
depressive disorder, and Axis V, GAF 60-65.   

A December 2004 clinic note from Dr. Finsaas stated that the 
veteran had been very reassuring that he was not at all 
suicidal, and was not meaning to cause alarm with reference 
to suicides in the winter/holiday season.  The veteran was 
still a little tangential, but cooperative and polite.  The 
assigned GAF was 63, with an assessment of stable.  

A January 2005 VA psychiatry outpatient note related that the 
veteran's was well oriented, denied delusional thoughts, 
related well, and had limited insight.  The assessment was 
dissociative disorder, not otherwise specified (childhood 
PTSD), and dysthymia.  The treatment provider assigned a GAF 
of 60.  In April 2005, the veteran denied suicidal ideations, 
and was adequately groomed with mood slightly agitated, 
oriented, organized, and reality based.  In September 2005, 
the veteran was dressed appropriately, had normal though and 
speech form, was oriented to person, place, and time, and had 
good insight.  A GAF of 55 was assigned.  

A January 2006 outpatient noted indicated that the veteran 
appeared to be slightly disheveled with an old coat and cap.  
He had no tangentiality, and his thought content was not 
characterized by spontaneous paranoid, suicidal, or homicidal 
ideations.  Another note indicated that the veteran was very 
satisfied with his current VA psychiatric care, and the 
assessment was dysthymia, Bell's palsy, Lyme disease, history 
of substance abuse, nicotine dependence, with an assigned GAF 
of 55.  

At a February 2006 VA examination the examiner noted that the 
claims file had been reviewed.  The examiner observed that 
while the veteran was somewhat tangential, he was easily 
redirected, and the examiner detected no cognitive 
difficulties.  The veteran was alert and oriented.  The 
examiner noted that he had already seen the veteran several 
times for compensation and pension examinations; he also 
recited various treatment notes from the interim years, as 
well as various GAF scores.  

The veteran reported that he currently lived with his 
girlfriend, and they had been together for three years.  He 
denied having any friendships, and reported that he tended to 
be fairly socially isolated.  The veteran had had an 
extensive history of past counseling, but noted that he had 
not seen a counselor at the mental health center for the past 
several years.  The veteran had recently been seen by several 
VA medical providers. 

The veteran indicated that he continued to have depressed 
moods, which were present more than half of the time.  He 
reported difficulty with falling asleep, and had frequent 
nightmares.  The veteran denied difficulties with appetite.  
His energy and motivation to perform activities was somewhat 
variable, which he attributed to fatigue.  The veteran 
described having some anhedonia and that he had little in the 
way of pleasure.  He enjoyed interacting with his 
girlfriend's grandchildren.  The veteran denied having 
suicidal thoughts. 

On mental status exam the veteran's voice was normal in tone 
and pace.  He demonstrated good range of affect and was able 
to smile spontaneously and could respond to humor.  The 
veteran tracked conversation well, and had no impairment of 
concentration or attention span.  Psychomotor activity was 
within normal limits, and his memory appeared to be 
functionally intact.  The veteran's thinking was logical and 
goal oriented, but had a tendency to become tangential at 
times.  His thinking was characterized by some 
suspiciousness, but it did not reach the level of paranoia.  
The diagnosis was Axis I, dysthymic disorder, and chronic 
depression dating back to his time in the military, and Axis 
V, GAF of 60.  The examiner noted that the veteran was 
intellectually capable and should have been able to 
understand, remember, and carry out detailed as well as 
simple directions.  He appeared to be capable of maintaining 
brief and superficial contact with others in the work place.  
The examiner noted that the veteran was somewhat socially 
isolated, and then when under stress, the veteran tended to 
socially withdraw.  

It is noted that hen evaluating a mental disorder, VA shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  VA 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination.  38 C.F.R. § 
4.126(a).

In this case, it is observed that various medical 
professionals, from private to VA, have assessed the veteran 
when he experienced varied symptomatology of his service-
connected mental disorder, which in turn, resulted in a range 
of GAF scores (from 40 to 70).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  

Upon reviewing all of the evidence above, the Board does not 
see a marked difference between findings regarding his major 
depressive disorder from December 12, 2001, to February 24, 
2006, the latter date being when the RO assigned a 30 percent 
rating.  Thus, the veteran is entitled to a 30 percent rating 
from December 12, 2001.

A rating in excess of 30 percent from December 12, 2001, 
however, is not appropriate.  Though the evidence shows the 
veteran had some dips in his GAF score during the appeal 
period, a single GAF score is not exclusively determinative 
for the purpose of assigning an increased rating-rather, the 
Board examines various manifestations of a mental disorder in 
relation to the rating criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9435.  

As such, the record does not show that the veteran 
consistently suffered from flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Rather, at a May 2002 VA examination objective findings 
indicated his voice was normal in tone and pace, and affect 
was full ranging.  He also had no impairment of 
concentration.  Though a May 2002 note from Dr. Finsaas found 
that the veteran was somewhat rambling and digressive, the 
latter observation did not note any stereotyped speech.  At a 
November 2004 VA examination, the examiner noted that the 
veteran had no cognitive difficulties, and his memory was 
fully intact.  Again, a September 2005 VA outpatient report 
noted that the veteran had normal speech form, as did a 
February 2006 VA examination report.

It is noted that the February 2006 VA examiner reviewed the 
veteran's claims file, which provided a historical context 
for any current observations about the veteran's service-
connected mental disorder.  The examiner found that the 
veteran's memory appeared to be functionally intact, and that 
the veteran was intellectually capable and should have been 
able to understand, remember, and carry out detailed as well 
as simple directions.  

It is also apparent that various treatment providers have not 
identified that the veteran suffered from panic attacks more 
than once a week.  On the whole, the veteran's service-
connected depressive disorder has not endorsed a sufficient 
variety of manifestations identified in the diagnostic 
criteria for a rating in excess of 30 percent at this time.  

Finally, several SSA decisions have been considered.  VA is 
not bound by the findings made by other agencies, including 
the Social Security Administration, see Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); however, though a SSA decision 
is not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  After a 1995 hearing, an 
Administrative Law Judge found that the veteran had severe 
impairments of osteoid osteoma of the right leg with leg and 
foot pain, a history of substance abuse, and a possible 
personality disorder and depression; however, though the 
veteran's limitations precluded him from performing past 
relevant work, other jobs had existed in significant numbers 
in the national economy that the veteran could have 
performed.  Then, a September 1997 SSA determination for 
Supplemental Security Income found that, on reconsideration, 
the veteran had been initially diagnosed as having  a 
depressive disorder in an October 1995 evaluation for rehab 
services with no medical evidence of follow-through 
treatment.  A July 1997 psychiatric consult showed current 
mental impairment-thus, onset of disability was established 
as of January 1997.  

Notably, information from SSA predates the veteran's original 
claim of service connection, and does not provide copiously 
relevant evidence concerning the issue of whether the veteran 
is entitled to a rating in excess of 30 percent from December 
12, 2001.  The SSA information indeed provides historical 
background concerning the veteran's psychological disorder-
however, the Board relies on more contemporaneous evidence to 
make a decision concerning the level of disability suffered 
by the veteran in terms of the pending claim.  As noted 
above, the Board has considered whether the symptomatology 
related to the veteran's service-connected mood disorder has 
manifested, according to the rating criteria, to a degree 
reflected by the next highest rating.  

	TDIU

At the outset it is apparent that the veteran does not meet 
the schedular requirements in 38 C.F.R. § 4.16(a).  To 
illustrate, the record shows that the veteran has two 
disabilities subject to compensation-residuals of stress 
fracture, right tibia, with a 30 percent rating, and mood 
disorder associated with residuals of stress fracture with a 
30 percent rating, and combined evaluation of 50 percent.  
The Board, therefore, must consider, in relation to 38 C.F.R. 
§ 4.16(b), whether the veteran is unemployable by reason of 
service-connected disabilities such that his case should be 
submitted for extra-schedular consideration.  

In determining whether unemployability exists, consideration 
may not be given to the veteran's age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  Additionally, the Court held in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), that the question is 
"whether the veteran is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran can find employment."  Moreover, "[f]or a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. . . . The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough."  Id.

The record contains an April 1980 VA counseling psychology 
note where the veteran sought vocational rehabilitation.  The 
veteran related that he had worked as a machinist, and was 
satisfied with that line of work.  The veteran stated that he 
had been fired from his most recent job as a garbage truck 
driver due to pain and swelling in his leg.  An October 1993 
VA medical record noted that the veteran had been scheduled 
for admission; he had reported doing speed every weekend, and 
everyday when working.  A November 1993 consultation report 
noted that the veteran had been trained as an optical 
technician, and had head worked in a variety of short term 
jobs, the most recent packing boxes for shipment.  The 
veteran related that he wished to open a small business in 
optical repair.  

At an October 1995 VA examination, the veteran reported that 
a neoprene shim for the right foot had abated problems until 
recently when he noticed onset of pain and numbness in the 
foot during his last job.  An August 1996 Ramsey County Human 
Services Department Employment Capacities Report noted that 
the veteran could do seated work only, no ladders, through 
November 30, 1996.  

An August 1999 WMMHC assessment noted that the veteran had 
fourteen years of education, and had a trade certificate in 
mental machinery and optical technology.  The veteran 
reported that he had had a poor work history due to 
depressive symptoms.

A May 2002 VA progress note contained the veteran's report 
that he had worked as a machinist, optical technician, 
optician dispenser, machine operator, and electronics 
assembly.  The veteran reported that his longest job had 
lasted for a year, and that work had ended in 1998 when the 
veteran contracted Lyme Disease.  At a May 2002 VA 
examination , the veteran had stated that he had not worked 
since 1989, but then corrected the statement to state that he 
had not worked since 1998.  He reported that he was currently 
living on SSI due to multiple physical injuries and 
psychiatric problems.  Particularly, the veteran noted that 
he had been in a car accident in 1982 that injured his right 
knee, and six years ago he had injured his left knee in a 
motorcycle accident.  Lyme disease had left him with 
bilateral hand tremors, double vision, and ptosis of the left 
eye.  The examiner stated the veteran was quite physically 
capable of employment.  The examiner further noted that she 
had seen the veteran while driving home from work at the gas 
station, and she had observed him walk without difficulty and 
without support of his cane, which he had used quite heavily 
on entrance into the examination.  

Another May 2002 VA examination concerning the veteran's 
service-connected mental disorder contained the examiner's 
opinion that the veteran's employment had ended in the past 
because of a non-service-connected physical problem.  

At a November 2004 VA examination, the examiner noted that 
primary vocational barriers seemed to center around ongoing 
physical problems.  It appeared that the veteran had 
difficulty with authority figures, which pre-dated military 
service.  The examiner stated that the veteran was 
intellectually capable and should have had no difficulty 
understanding, remembering, and carrying out detailed as well 
as simple directions.  He likely would have done best at work 
that did not require a great deal of contact with others.  

At a February 2006 VA examination, the examiner concluded 
that the veteran's primary limitations appeared to be 
physical rather than psychological, and he was able to work 
in the past but work had ended due to physical problems.  The 
veteran had had some difficulty dealing with others in the 
work place, but he had been able to engage in a variety of 
work activities.  The examiner repeated that the veteran was 
intellectually capable, and should be able to understand, 
carry out , and detailed instructions.  He appeared to be 
capable of maintaining brief and superficial contact with 
others in the work place.  

Finally, the SSA determination, though relevant, assessed the 
veteran's physical and mental state prior to the current 
claim before VA.  It does not provide evidence that the 
veteran's asserted inability to work is outside the norm-
that is, the record otherwise contains various medical 
professionals' assessments that the veteran's service-
connected disabilities do not in and of themselves keep the 
veteran from employment for the purpose of VA regulation.  
Rather, he has the cognitive ability to follow instructions, 
albeit in an environment with less rather than more people.  
Moreover, the veteran had asserted that he quit his last job 
in the late 1990s due to symptoms related to Lyme disease, 
which is not a service-connected disability.  

Consequently, the preponderance of the evidence is against 
the veteran's claim, see 38 C.F.R. § 4.3, as the veteran does 
not meet the percentage criteria under 38 C.F.R. § 4.16(a), 
and the veteran's service-connected residuals of stress 
fracture, right tibia, and mood disorder associated 
therewith, do not make the veteran unemployable as per 
38 C.F.R. § 4.16(b).  Thus, referral for extra-schedular 
consideration, as per the regulation sanctioned by Congress, 
is not appropriate at this time.    



ORDER

An initial 30 percent rating from December 12, 2001, is 
granted, and an initial rating in excess of 30 percent from 
December 12, 2001, is denied.

A TDIU is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


